Title: To James Madison from John Mitchell, 24 July 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 24th. July 1803
					
					The returns for the last three Months is made out & will be forwarded ⅌ a vessell that sails for 


Norfolk.  In my last I remarked on the Heavy charge for Brokers fees, & hoped to do it away: as I proposed 


to Mr Barnet, that it wd. be well to employ a person in the office for that purpose, and make a moderate Charge.  


He prefers waiting untill Some Arrangement is made between the two Governments stipulating that the Agents 


shall report & clear the Vessells instead of a Broker.  It might well save half of that charge on each Vessell.  


Since sending you a Copy of the Law passed here the first Messidor, prohibiting the produce or 


the Manufacture of Gr. Britain or its Colonies the Batavian Republic has 


passed a simular Law.  In both Countrys they are in rigid force, & will I fear injure many of our Merchants 


Who have Speculated before the Law could be Known, or was even 


passed.
					By this Occasion I write the Collector of Boston incloseing the Copy of the Law 


passed at the Hague to inform our Merchants
					This port is still free from Blockade ’tho British frigats are daily in sight & two 


days since threw some shot & Shells into the Town.  The damage is very trifling.  What 


object they could have in view it is dificult to say, unless to try if they could destroy the Gun 


boats building here where they have now about sixty Building.  I send a few of the last papers for the Collector of 


Customs to forward to you ’tho they Contain little inteligence except the disposition of the Departments to support 


the War.  I have the Honor to be with perfect respect, Sir, Your most Obd. Servt.
					
						John Mitchell
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
